Citation Nr: 0814664	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-37 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for left leg numbness, 
claimed as secondary to service-connected degenerative joint 
disease and degenerative disc disease with herniated disc at 
L5-S1.

2.  Entitlement to an initial disability rating higher than 
10 percent for service-connected degenerative joint disease 
and degenerative disc disease with herniated disc at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from March 1985 to October 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above, which granted service connection for degenerative 
joint disease and degenerative disc disease with herniated 
disc at L5-S1 and assigned a 10 percent disability rating, 
effective November 2006.  In that rating decision, the RO 
also denied service connection for left leg numbness, claimed 
as secondary to the service-connected lumbar spine 
disability, and denied service connection for a positive 
tuberculosis skin test.  

In February 2008, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript is associated with the claims file.  

Although the veteran filed a timely notice of disagreement as 
to the denial of service connection for left leg pain and 
tuberculosis, as well as the disability rating assigned for 
his lumbar spine disability, he did not perfect his appeal as 
to the tuberculosis claim by filing a VA Form 9 or 
equivalent.  In this regard, the Board notes that, at the 
February 2008 hearing, the veteran's representative confirmed 
that the tuberculosis claim is no longer on appeal.  
Therefore, only those issues listed above are before the 
Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

Unfortunately, review of the claims file reveals that further 
RO action is warranted on the claims on appeal.

The veteran is seeking a disability rating higher than 10 
percent for his service-connected lumbar spine disability.  
In support of his claim, he asserts that the 10 percent 
rating currently assigned does not adequately reflect the 
severity of his lumbar spine disability, as he has difficulty 
sitting for long periods of time and doing minor things like 
yard work.  He also contends that his service-connected back 
disability has affected his ability to work, as he lost his 
last job because he was unable to perform the job duties.  
The veteran is also seeking entitlement to service connection 
for left leg numbness as secondary to service-connected 
degenerative joint disease and degenerative disc disease with 
herniated disc at L5-S1.  In this regard, the veteran has 
consistently complained that he experiences tingling, 
numbness, and pain in his left leg that radiates from his 
back down to his left foot.  

With respect to the claim for service connection for left leg 
numbness, the service medical records (SMRs) show the veteran 
complained of persistent low back pain with paresthesias in 
the L5-S1 distribution, which did not respond to medication 
or therapy.  In addition, a March 2005 MRI revealed mild 
central disc herniation at L5-S1, which the treating 
physician noted correlated clinically for S1 radiculopathy.  

The veteran was afforded a VA examination in November 2006, 
at which time the VA examiner evaluated the lumbar spine 
disability by performing various tests, including range of 
motion and a neurological examination.  The examiner also 
noted the veteran had constant back pain that radiated 
constantly down the back of his left leg to the plantar 
surface of the left foot.  During the examination, the 
November 2006 VA examiner noted the veteran had pain while 
demonstrating all planes of excursion, and also noted the 
veteran's range of motion after repetitive motion; however, 
the examiner did not provide an opinion as to any additional 
functional limitation the veteran experiences due to pain, 
pain, swelling, weakness, and excess fatigability.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The November 2006 VA examiner also noted that the veteran had 
a normal neurological examination; however, he did not render 
a diagnosis as to the veteran's claimed left leg numbness, or 
provide an opinion as to the relative likelihood that the 
left leg numbness is due to his service-connected lumbar 
spine disability.  In this context, the Board notes the 
evidence indicates that the numbness in the veteran's left 
leg increases with the severity of his back pain.  See April 
2007 statement from Dr. K.A.P.; see also February 2008 
hearing transcript.  In fact, the veteran's private 
physician, Dr. K.A.P., has stated that the veteran has 
radiating leg pain due to abnormalities in his lumbar spine 
at L5-S1.  See July 2007 statement from Dr. P.  

Despite all the foregoing medical evidence, the record does 
not contain a competent medical opinion addressing the 
question of whether there is a causal relationship between 
the veteran's current left leg numbness and his service-
connected lumbar spine disability.  Under the Veterans Claims 
Assistance Act of 2000, VA is obligated to provide an 
examination where the record contains competent evidence that 
the claimant has a current disability, the record indicates 
that a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A; see also McLendon v. Nicholson, 20 Vet. 
App. 79, 85 (2006).  

In this case, as noted, the veteran's SMRs show he complained 
of paresthesias in conjunction with his low back pain, and 
there are statements from medical professionals which 
indicate that the veteran's current radiating left leg pain 
may be associated with his service.  As a result, the Board 
concludes that the veteran should be afforded a VA 
examination in order to determine whether his current left 
leg symptomatology is etiologically related to service, to 
include the service-connected lumbar spine disability.  See 
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004) (holding that a medical examination should be afforded 
unless there is "no reasonable possibility" that an 
examination would aid in substantiating the veteran's claim).  
Therefore, the Board finds that a remand for a medical 
examination and opinion is necessary in order to render a 
fully informed decision.  

Because the veteran is seeking service connection for his 
left leg numbness as secondary to his service-connected 
lumbar spine disability, both his lumbar spine and left leg 
will be evaluated and the examiner will be requested to 
provide analysis and an opinion as to the requirements of 
DeLuca, supra.  

With respect to any effect the veteran's service-connected 
lumbar spine disability has on his employability, the Board 
notes the veteran submitted an April 2007 written statement 
from his former employer which indicates that the veteran was 
replaced due to his physical limitations.  Therefore, the 
Board finds that the veteran's statements and testimony that 
his service-connected lumbar spine disability affects his 
employability constitute an informal claim for a total 
disability rating based on individual unemployability (TDIU).  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (when a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and also submits evidence of unemployability, VA must 
consider a claim for TDIU).  

Although the veteran has consistently reported interference 
with work due to his lumbar spine disability and the April 
2007 statement from the veteran's former employer was of 
record when the case was certified to the Board, entitlement 
to a higher disability rating on an extra-schedular basis has 
not yet been adjudicated.  We recognize that he is currently 
ineligible for such a rating on a schedular basis as his 
service-connected disabilities are rated no higher than 10 
percent, see 38 C.F.R. § 4.16(a), but his entitlement to such 
a rating on an extra-schedular basis must also be considered 
where there is evidence of unemployability by reason of a 
service-connected disability.  See 38 C.F.R. § 4.16(b).  

Given these facts, and the fact that the evidence pertaining 
to the veteran's unemployability concerns his lumbar spine 
disability, the Board finds that the claim for a TDIU is 
inextricably intertwined with the claim for a higher initial 
rating for service-connected degenerative joint disease and 
degenerative disc disease with herniated disc at L5-S1, and 
that the claims should be considered together.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (issues are "inextricably intertwined" 
when a decision on one issue would have a "significant 
impact" on a veteran's claim for the second issue).  
Therefore, on remand, the RO will be requested to perform the 
proper procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.	Schedule the veteran for VA orthopedic 
and neurological examinations to 
determine the current level of low back 
impairment, to include whether there is 
a causal nexus between his claimed left 
leg numbness and service-connected 
lumbar spine disability.  All indicated 
tests and studies should be conducted, 
and all findings described in detail.  
The claims file must be made available 
to the examiner for review, and the 
examination report should reflect that 
such review was accomplished.  

a.	The orthopedic examiner is asked to 
describe the range of motion in degrees 
of forward flexion, extension, left and 
right lateral flexion, and left and right 
lateral rotation.  The examiner is asked 
to comment on objective evidence of 
painful motion or functional loss due to 
pain, including with flare-ups, if any, 
and to describe painful motion in terms 
of additional limitation of motion if 
feasible.  The examiner is also asked to 
comment on swelling, weakness, and 
fatigability, if any.  

b.	The neurological examiner is asked to 
describe any neurological deficits, and, 
if any, whether the findings are related 
to the service-connected low back 
disability, including degenerative joint 
disease or degenerative disc disease.  

c.	The neurological examiner is specifically 
asked to provide a diagnosis of any 
currently manifested left leg 
neurological disability and to render an 
opinion as to whether the condition is 
etiologically related to the veteran's 
service-connected lumbar spine 
disability.  All necessary special 
studies or tests, including X-ray films, 
if necessary, are to be done.

d.	The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that the veteran's service-
connected degenerative joint disease and 
degenerative disc disease with herniated 
disc at L5-S1 caused or aggravated any 
currently manifested left leg 
neurological disability.  

e.	If the veteran's left leg neuropathy was 
aggravated by his service-connected 
lumbar spine disability, to the extent 
possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the non-
service-connected left leg neuropathy 
before the onset of the aggravation.  

f.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.


g.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability

h.	If the examiner is unable to answer any 
question presented without resort to 
speculation, the examiner should clearly 
and specifically so specify in the 
report, and explain why this is so.

2.	A determination should be made as to whether 
submission to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service for consideration for an extra-
schedular TDIU rating under 38 C.F.R. 
§ 3.321(b)(1) is warranted.  This 
determination, as well as all ensuing 
procedural actions, should be fully documented 
in the claims file.  

3.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

4.	If the claim for TDIU is denied, the RO should 
provide separate notice of the denial and 
afford the veteran an opportunity to perfect 
an appeal as to that issue.  The Board further 
point out to the veteran that, if he wishes to 
pursue an appeal of any issue not currently in 
appellate status, specifically, the claim for 
TDIU, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.


The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


